 

MOODY NATIONAL REIT I, INC. 10-K [mnrti-10k_123115.htm]

Exhibit 10.62

Loan No. 30-4100763 

 



[ex10-60001.jpg]

 

ASSUMPTION AGREEMENT

 

This Assumption Agreement (the “Agreement”) is made this 18th day of December,
2015, by U.S. BANK NATIONAL ASSOCIATION, IN ITS CAPACITY AS TRUSTEE,
SUCCESSOR-IN-INTEREST TO BANK OF AMERICA, N.A., IN ITS CAPACITY AS TRUSTEE,
SUCCESSOR-IN-INTEREST TO WELLS FARGO BANK, N.A, IN ITS CAPACITY AS TRUSTEE FOR
THE REGISTERED HOLDERS OF COBALT CMBS COMMERCIAL MORTGAGE TRUST 2007-C3,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-C3 (“Lender”), MOODY
NATIONAL TPS FORT WORTH H, LLC, a Delaware limited liability company (“Moody
H”), each TIC Borrower listed on Exhibit A attached hereto, each a Delaware
limited liability company (each, a “TIC Borrower,” and, jointly and severally
with Moody H, “Borrower”), Brett C. Moody (“Original Guarantor”), each TIC
Guarantor listed on Exhibit A attached hereto (jointly and severally with
Original Guarantor, “Guarantor”), MOODY NATIONAL INTERNATIONAL-FORT WORTH
HOLDING, LLC, a Delaware limited liability company (“Buyer”), and MOODY NATIONAL
REIT I, INC., a Maryland corporation (“New Guarantor”).

 

RECITALS

 

A.   CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation (“Original
Lender”), made a loan to Moody H and to Moody National TPS Fort Worth S, LLC, a
Delaware limited liability company (“Moody S”), in the original principal amount
of SEVEN MILLION EIGHT HUNDRED FORTY THOUSAND AND NO/100 DOLLARS ($7,840,000)
(the “Loan”), under the terms and provisions set forth in the following loan
documents, all of which are dated as of May 18, 2007, unless otherwise noted:  
      1. Fixed Rate Note (the “Note”) in the original principal amount of the
Loan, made by Moody H and Moody S and payable to Original Lender;         2.
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing (as assigned, as set forth below, the “Security Instrument”), executed by
Moody H and Moody S for the benefit of Original Lender, which secures the Note
and other obligations of Borrower and which was recorded on May 23, 2007 as
County Clerk’s File No. D207178289. in the Official Records of Tarrant County,
Texas (the “Official Records”), the Original Lender’s interest under which was
assigned by instrument recorded on February 22, 2008 as County Clerk’s File No.
D208061332 in the Official Records, and further assigned by instrument recorded
on July 13, 2009 as County Clerk’s File No. D209185421 in the Official Records,
and as further assigned by instrument recorded immediately prior hereto in the
Official Records. The land, improvements and other real property which are
subject to the Security Instrument are hereinafter referred to as the “Property”
and the equipment, machinery and other personal property which are subject to
the Security Instrument are hereinafter referred to as the “Collateral”;        
3. Assignment of Leases and Rents (as assigned, as set forth below), executed by
Moody H and Moody S in favor of Original Lender which was recorded on May 23,
2007 as County Clerk’s File No. D207178290 in the Official Records, the Original
Lender’s interest under which was assigned by instrument recorded on February
22, 2008 as County Clerk’s File No. D208061332 in the Official Records, and
further assigned by instrument recorded on July 13, 2009 D209185421 in the
Official Records, and further assigned by instrument recorded immediately prior
hereto in the Official Records;

 

 

 

 



  4. Guaranty (the “Original Guaranty”) executed by Original Guarantor;        
5. Environmental Liabilities Agreement (the “Environmental Indemnity”) executed
by Moody H, Moody S, Original Guarantor and Original Lender;         6. UCC-1
Financing Statements filed with the Secretary of State of Delaware, as amended
(one naming Borrower as debtor and another naming Master Tenant (as defined
herein) as debtor and Borrower as assignor secured party);         7. UCC-1
Financing Statement filed with the Official Records on May 23, 2007 as as County
Clerk No. D207178292;         8. Assignment of Agreements, Permits and Contracts
from Moody H and Moody S to Original Lender;         9. Cash Management
Agreement by and among Moody H, Moody S, Original Lender and Moody National TPS
Forth Worth MT, LLC, a Delaware limited liability company; and

 

The above documents and any other documents executed and/or delivered by Moody H
and Moody S and Original Guarantor in connection with the Loan, including, in
each case, any prior amendments thereto, are hereinafter collectively defined as
the “Original Loan Documents”.

 

B.   The TIC Borrowers listed on Exhibit A attached hereto individually assumed
the obligations of Moody S under the Loan and the Original Loan Documents
pursuant to seventeen (17) separate Assumption Agreements, as more particularly
described on Exhibit A attached hereto (collectively, the “Prior Assumption
Agreements”). Upon the consummation of the transfer contemplated by the last of
the Prior Assumption Agreements, Moody S ceased to own any interest in the
Property or the Collateral, and has since been dissolved. The TIC Guarantors
listed on Exhibit A attached hereto individually assumed certain obligations of
Original Guarantor under the Loan and the Original Loan Documents pursuant to
seventeen (17) separate TIC Principal Guaranty Agreements, as more particularly
described on Exhibit A attached hereto (collectively, the “TIC Principal
Guaranty Agreements,” and, together with the Original Guaranty and the
Completion Guaranty, the Guaranty”).       C.   The Prior Assumption Agreements,
the TIC Principal Guaranties and any other documents executed and/or delivered
by Borrower and Guarantor in connection therewith are hereinafter collectively
defined as the “Prior Assumption Documents”. The Original Loan Documents and the
Prior Assumption Documents, including, in each case, any prior amendments
thereto, together with this Agreement and any other documents executed and/or
delivered by Buyer and New Guarantor in connection herewith, are hereinafter
collectively defined as the “Loan Documents”.       D.   Capitalized terms used
herein and not defined herein shall have the meanings set forth in the Security
Instrument.       E.   As of December 7, 2015, 2015:         1. The principal
balance outstanding under the Note was $7,167,151.25;         2. Accrued
interest on the Note had been paid through December 5, 2015;         3. Accrued
but unpaid interest on the Note was $1,221.60;         4. The balance in the tax
escrow reserve was $(99,991.60);         5. The balance in the insurance escrow
reserve was $34,744.18; and         6. The balance in the FF&E Reserve was
$0.00.

 



 2

 

 

F.   Concurrently with the closing of the transaction contemplated hereby,
Borrower will sell and convey the Property and the Collateral to Buyer, and both
parties desire to obtain from Lender, among other things, a consent to such
transfer and a waiver of any right Lender may have under the Loan Documents to
accelerate the Maturity Date of the Note by virtue of such conveyance.       G.
  Subject to the terms and conditions hereof, Lender is willing to consent to
the requested transfer of the Property and the Collateral to Buyer, and to waive
any right of acceleration of the Maturity Date of the Note, conditioned upon
assumption by Buyer, subject to the terms and conditions of this Agreement, of
all obligations of Borrower under the Loan Documents (the “Assumption”).

 

NOW THEREFORE, FOR VALUABLE CONSIDERATION, including, without limitation, the
mutual covenants and promises contained herein, the parties agree as follows:

 

  1. Incorporation. The foregoing recitals are incorporated herein by this
reference.         2. Assumption Fee. As consideration for Lender’s execution of
this Agreement and in addition to any other sums due hereunder, Lender shall be
paid (all as set forth in the escrow instructions to be executed in connection
with the closing of this assumption) an assumption fee of [Assumption Fee
Amount], due at the closing of the Assumption.         3. Conditions Precedent.
The following are conditions precedent to Lender’s obligations under this
Agreement:

 

  a. Commonwealth Land Title Insurance Company (“Title Company”) to issue a
replacement loan policy in substantially the same form as Title Policy No.
483744 M, dated June 15, 2007, in form and substance acceptable to Lender and
without deletions or exceptions other than as expressly approved by Lender in
writing, insuring Lender that the priority and validity of the Security
Instrument has not been and will not be impaired by this Agreement, the
conveyance of the Property, or the transaction contemplated hereby;         b.
Receipt and approval by Lender of: (i) the executed original of this Agreement
in form and substance acceptable to Lender; and (ii) any other documents and
agreements which are required pursuant to this Agreement, in form and content
acceptable to Lender;         c. Recordation in the Official Records of this
Agreement, together with such other documents and agreements, if any, required
pursuant to this Agreement or which Lender has requested to be recorded or
filed;         d. Buyer’s delivery to Lender of UCC-1 Financing Statements in
proper form for filing in the appropriate jurisdictions as determined by Lender;
        e. Execution and delivery to Lender by New Guarantor of a Guaranty (the
“New Guaranty”) in favor of Lender and in form and substance acceptable to
Lender, pursuant to which New Guarantor irrevocably guarantees payment of
certain matters under the Loan as more specifically set forth in the New
Guaranty;         f. Execution and delivery to Lender by Buyer and New Guarantor
of a personal Environmental Liabilities Agreement (the “New Environmental
Indemnity”) in favor of Lender and in form and substance acceptable to Lender,
pursuant to which Buyer and New Guarantor agree to indemnify Lender with respect
to certain environmental matters as more specifically set forth in the New
Environmental Indemnity;         g. Delivery to Lender of such resolutions or
certificates as Lender may require, in form and content acceptable to Lender,
authorizing the assumption of the Loan and executed by the appropriate persons
and/or entities on behalf of Buyer and New Guarantor;

 



 3

 

 

  h. The representations and warranties contained herein are true and correct;  
      i. Receipt by Lender of a copy, or other evidence satisfactory to Lender,
of Buyer’s casualty insurance policy and comprehensive liability insurance
policy with respect to the Property, each in form and amount satisfactory to
Lender;         j. Receipt by Lender of a copy of the grant deed by which title
to the Property will be conveyed to Buyer, and the purchase and sale agreement
documenting the sale of the Property to Buyer;         k. Receipt by Lender of
an executed Form W-9 for Buyer and for Moody National International-Fort Worth
MT, LLC, a Delaware limited liability company (“Master Tenant”);         l.
Receipt by Lender of a copy of the new master lease agreement for the Property
between Borrower and Master Tenant, in form and substance acceptable to Lender
(the “Master Lease”);         m. Receipt by Lender of a copy of a replacement
Assignment of Leases and Rents and Security Agreement, in substantially the form
of the Assignment of Leases and Rents and Security Agreement executed for the
benefit of Borrower and otherwise in form and substance acceptable to Lender,
pursuant to which Master Tenant grants to Buyer a lien on, and security interest
in, substantially all assets of Master Tenant as security for its obligations
under the Master Lease (the “Master Tenant ALR”);         n. Receipt by Lender
of a copy of the new property management agreement for the Property (the
“Management Agreement”) in form and substance acceptable to Lender, between
Master Tenant and Moody National Hospitality Management, LLC, a Texas limited
liability company;         o. Receipt by Lender of a copy of the new comfort
letter from Marriott International, Inc. in form and substance acceptable to
Lender;         p. Deposit by Buyer or Master Tenant in the amount of
$2,688,795.00 for completion of the work identified in the Property Improvement
Plan delivered to Lender in connection with the Assumption (the “PIP Reserve”);
        q. Receipt by Lender of one or more opinions of counsel to Borrower,
Master Tenant and New Guarantor regarding due formation, valid existence, good
standing, due authorization and execution, and enforceability of this Agreement
and of the other Loan Documents executed by any of them in connection with the
Assumption, each of which shall be in form and substance satisfactory to Lender;
        r. Receipt by Lender an opinion of counsel to Lender with respect to the
compliance of this Agreement, the transfer to Buyer, and the transactions
referenced herein with the provisions of the Internal Revenue Code as the same
pertain to real estate mortgage investment conduits;         s. Payment of the
assumption fee provided for in Section 2 above; and         t. Reimbursement to
Lender of Lender’s costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby, including, without limitation, title
insurance costs, escrow and recording fees, attorneys’ fees, appraisal,
engineers’ and inspection fees and documentation costs and charges, whether such
services are furnished by Lender’s employees, agents or independent contractors.

 

  4. Effective Date. The effective date of this Agreement shall be the date this
Agreement is recorded in the Official Records (the “Effective Date”).         5.
Assumption. Buyer hereby assumes and agrees to pay when due all sums due or to
become due or owing by Borrower under the Note, the Security Instrument and the
other Loan Documents and shall hereafter faithfully perform all of Borrower’s
obligations under and be bound by all of the provisions of the Loan Documents
and assumes all liabilities of Borrower under the Loan Documents as if Buyer
were an original signatory thereto. The execution of this Agreement by Buyer
shall be deemed its execution of the Note, the Security Instrument and the other
Loan Documents.

 



 4

 



        6. Partial Release of Borrower; Release of Lender. Lender hereby
releases (on the Effective Date) Borrower from liability under the Loan
Documents other than this Agreement; provided however, that the parties hereby
acknowledge and agree that Borrower is expressly not released from and nothing
contained herein is intended to limit, impair, terminate or revoke, any of
Borrower’s obligations with respect to the matters set forth in Sections 12(c)
and 12(d) of the Note to the extent the same arise out of or in connection with
any act or omission occurring on or before the Effective Date, to the extent the
same arise out of or in connection with any act or omission occurring on or
before the Effective Date (the “Retained Obligations”), and that such
obligations shall continue in full force and effect in accordance with the terms
and provisions thereof and hereof. Borrower’s obligations under the Loan
Documents with respect to the Retained Obligations shall not be discharged or
reduced by any extension, amendment, renewal or modification to, the Note, the
Security Instrument or any other Loan Documents, including, without limitation,
changes to the terms of repayment thereof, modifications, extensions or renewals
of repayment dates, releases or subordinations of security in whole or in part,
changes in the interest rate or advances of additional funds by Lender in its
discretion for purposes related to those set forth in the Loan Documents. Each
of Borrower, Guarantor, Buyer and New Guarantor hereby fully releases (on the
Effective Date) Lender and any servicer(s) of the Loan from any liability of any
kind to Borrower arising out of or in connection with the Loan or the Loan
Documents other than this Agreement. Each of Borrower, Guarantor, Buyer and New
Guarantor after consultation with its respective attorney, hereby expressly
waives the benefits of the provisions of any applicable law which provides to
the effect that:

 

  “A general release does not extend to claims which the creditor does not know
or suspect to exist in his favor at the time of executing the release which, if
known by him, must have materially affected his settlement with the debtor.”  





 



  From time to time without first requiring performance on the part of Buyer,
Lender may look to and require performance by Borrower of all Retained
Obligations. Borrower waives all presentments, demands for performance, notices
of nonperformance, protests, notices of protest and notices of dishonor of all
or any part of the indebtedness now existing or hereafter arising under the Loan
Documents.

 



  7. Confirmation of Guaranty; Partial Release of Respective Guarantor. Nothing
contained herein is intended to limit, impair, terminate or revoke Guarantor’s
obligations under the Guaranty to the extent the same arise out of or in
connection with any act or omission occurring on or before the Effective Date
and such obligations shall continue in full force and effect in accordance with
the terms and provisions of the Guaranty; provided, however, Lender hereby
releases each Guarantor from its respective obligations under the Guaranty to
the extent the same arise out of or in connection with any act or omission
occurring after the Effective Date.         8. Modifications to the Loan
Documents.

 

a.As of the Effective Date, the Loan Documents shall be modified as set forth on
Exhibit B attached hereto.

 

  9. Post-Closing Obligations.

 

  a. Deferred Maintenance. Buyer shall complete the deferred maintenance items
listed on Exhibit C attached hereto (the “Deferred Maintenance”) within the time
frames set forth therein (the “Completion Period”). Buyer’s failure to complete
the Deferred Maintenance items on or before the Completion Period shall
constitute an Event of Default.

 



 5

 

 

  10. Property Improvement Reserve.

 

  a. In connection with the sale of Property to Buyer and the Assumption, Master
Tenant has entered into a Relicensing Franchise Agreement between Marriot
International, Inc. and Master Tenant, dated as of the date hereof (the
“Franchise Agreement”) in which Master Tenant is obligated to perform each of
the changes, additions, upgrades and deficiencies noted in the Project
Improvement Plan addendum to the Franchise Agreement.         b. Lender requires
as a condition to consenting to the Assumption that Buyer or Master Tenant
deposit $2,688,795.00 (the “PIP Deposit”) with Lender, which funds shall be held
for the benefit of Buyer, and as additional security for Buyer’s obligations
under the Loan Documents.         c. Concurrently with the execution of this
Agreement, Buyer shall deposit with Lender the PIP Deposit in an account (the
“PIP Reserve Account”) which shall meet the standards for custodial accounts as
required by Lender from time to time. The PIP Deposit and all other funds in the
PIP Reserve Account are referred to collectively as the “PIP Reserve Funds.” The
PIP Reserve Funds may be commingled with Lender’s or its representative’s other
funds, or funds held by them in trust for others or as security for other
obligations under the Loan Documents or otherwise. The PIP Reserve Account may
be maintained as a subaccount under Lender’s or its designated representative’s
internal accounting methodology for accounts holding funds in addition to and
other than the PIP Reserve Funds. Lender or a designated representative of
Lender shall have the sole right to make withdrawals from the PIP Reserve
Account.         d. Buyer hereby pledges, assigns and grants to Lender a
continuing perfected security interest in and to the PIP Reserve Account, as
additional security for the payment and performance of all of Buyer’s
obligations under the Loan Documents. Lender shall have with respect to the
Collateral, in addition to the rights and remedies herein set forth, all of the
rights and remedies available to a secured party under the UCC, as if such
rights and remedies were fully set forth herein; provided, however, Lender shall
make disbursements from the PIP Reserve Funds to Buyer in accordance with the
terms of this Agreement.         e. Requests for disbursement of the PIP Reserve
Funds shall be in a form specified or approved by Lender, and shall be subject
to satisfaction of each of the following conditions, and upon the satisfaction
of such conditions, the requested PIP Reserve Funds shall be timely paid to
Buyer:

 

  (i) no Event of Default shall exist; and         (ii) in the event that funds
are requested prior to the completion of all of the required work, Buyer shall
(A) provide, in connection with each such disbursement: (1) copies of invoices
for which the work relates, which Buyer must demonstrate is work that was
required under the PIP Agreement, (2) lien waivers from each contractor or
subcontractor for which payment is requested (which waiver may be conditioned
solely on payment of the requested amount, and which waivers shall only be
required from contractors or subcontractors who have performed structural work
at the Property or whose work primarily consisted of manual labor at the
Property), and (3) evidence reasonably satisfactory to Lender that the work for
which the request for disbursement relates has been completed in a good and
workmanlike manner or (B). if approved Lender, in its reasonable discretion,
with respect to initial deposits and progress payments required under contracts
entered into for purposes of satisfying the PIP requirements, Buyer and Master
Tenant shall certify that the amount requested is a deposit or installment
payment required under the terms of such contract.

 

Notwithstanding anything to the contrary contained herein: (A) in no event shall
Buyer be entitled to more than one (1) request for disbursement each two (2)
week period, (B) each request for disbursement must be for an amount equal to or
greater than $5,000, (C) Lender will use best efforts to process all requests
for disbursement within ten (10) business days after Lender’s receipt of all
items necessary for Lender to process said request, (D) with respect to any
invoice that is being paid by Lender (as opposed to a reimbursement), such
payment shall be by joint check to Buyer and to the applicable vendor).

 



 6

 

 

  (iii) in connection with the disbursement that will complete Buyer’s
obligations (or if Buyer only makes a single request for disbursement) with
respect to the TownPlace Suites hotel (and Buyer shall be required to indicate
the same in connection with the corresponding request for disbursement), Buyer
shall additionally be required to provide either written evidence from the
franchisor under the PIP Agreement that each of the changes, additions, upgrades
and deficiencies noted in the PIP Agreement for which disbursement is requested
has been timely made in accordance with the terms of the PIP Agreement, or
alternatively, Buyer must provide, as a condition of disbursement, such other
evidence as is satisfactory to Lender in Lender’s sole discretion with respect
to the full completion of such items.



 

At such time as no Event of Default shall exist and Buyer shall have provided
Lender with either written evidence from the franchisor that each of the
changes, additions, upgrades and deficiencies noted in the PIP Agreement have
been completed, or such other evidence as is satisfactory to Lender in Lender’s
sole discretion with respect to the completion of such items, Lender shall
disburse any remaining PIP Reserve Funds to Buyer, so long as Buyer additionally
provides Lender with written evidence from the franchisor that there is no
default under the Franchise Agreement.

 

  f. Buyer understands that, upon the occurrence and during the continuance of
an Event of Default, then, without limitation on any other rights or remedies
that may be available to Lender under law, the Note, the Security Instrument, or
any other Loan Document, Lender shall be able to exercise all of its rights and
remedies with respect to the PIP Reserve.

 

  11. FF&E Funds.

 

  a. Buyer hereby acknowledges and agrees that beginning with the next monthly
payment date occurring after the date hereof, the FF&E Deposit Amount shall be
deposited with Lender.

 

  12. Representations and Warranties.

 

  a. Assignment. Moody H and Buyer each hereby represents and warrants to Lender
that, effective as of the Effective Date, Borrower will have irrevocably and
unconditionally transferred and assigned to Buyer all of Borrower’s right, title
and interest in and to:

 

  i. The Property and the Collateral;         ii. The Loan Documents;        
iii. All leases related to the Property or the Collateral;         iv. All
rights as named insured under all casualty and liability insurance policies (and
all endorsements in connection therewith) relating to the Property or the
Collateral (unless, but only to the extent that, Buyer is obtaining its own such
insurance policies);         v. All reciprocal easement agreements, operating
agreements, and declarations of conditions, covenants and restrictions related
to the Property;         vi. All prepaid rents and security deposits, if any,
held by Borrower in connection with leases of any part of the Property or the
Collateral; and         vii. All funds, if any, deposited in impound accounts
held by or for the benefit of Lender pursuant to the terms of the Loan
Documents.

 



 7

 

 

Moody H and Buyer each hereby further represents and warrants to Lender that no
consent to the transfer of the Property and the Collateral to Buyer is required
under any agreement to which Borrower or Buyer is a party, including, without
limitation, under any lease, operating agreement, mortgage or security
instrument (other than the Loan Documents), or if such consent is required, that
the parties have obtained all such consents.

 

b.Assignment. Each TIC Borrower severally represents and warrants to Lender
that, effective as of the Effective Date, it will have irrevocably and
unconditionally transferred and assigned to Buyer all of its respective right,
title and interest in and to:

 

i.The Property and the Collateral;

 

ii.The Loan Documents;

 

iii.All leases related to the Property or the Collateral;

 

iv.All rights as named insured under all casualty and liability insurance
policies (and all endorsements in connection therewith) relating to the Property
or the Collateral (unless, but only to the extent that, Buyer is obtaining its
own such insurance policies);

 

v.All reciprocal easement agreements, operating agreements, and declarations of
conditions, covenants and restrictions related to the Property;

 

vi.All prepaid rents and security deposits, if any, held by Borrower in
connection with leases of any part of the Property or the Collateral; and

 

vii.All funds, if any, deposited in impound accounts held by or for the benefit
of Lender pursuant to the terms of the Loan Documents.

 



  Each TIC borrower further severally represents and warrants to Lender that no
consent to the transfer of its interest in the Property and the Collateral to
Buyer is required under any agreement to which it is a party, including, without
limitation, under any lease, operating agreement, mortgage or security
instrument (other than the Loan Documents), or if such consent is required, that
the parties have obtained all such consents.       Each TIC borrower further
severally represents and warrants to Lender that, to its actual knowledge, no
consent to the transfer of its interest in the Property and the Collateral to
Buyer is required under any agreement to which Buyer is a party, including,
without limitation, under any lease, operating agreement, mortgage or security
instrument (other than the Loan Documents), or if such consent is required, that
the parties have obtained all such consents.

  

  c. No Defaults. Buyer, Moody H and each TIC Borrower hereby severally
represents and warrants, to the best of its respective knowledge, that no
default, event of default, breach or failure of condition has occurred, or would
exist with notice or the lapse of time or both, under any of the Loan Documents,
as modified by this Agreement, and all representations and warranties herein and
in the other Loan Documents, as modified by this Agreement, are true and correct
in all material respects.         d. Loan Documents. Buyer represents and
warrants to Lender that Buyer has actual knowledge of all terms and conditions
of the Loan Documents, and agrees that Lender has no obligation or duty to
provide any information to Buyer regarding the terms and conditions of the Loan
Documents. Buyer further agrees that all representations, agreements and
warranties in the Loan Documents regarding Borrower, its status, authority,
financial condition and business, other than those that speak as of a specific
date, shall apply to Buyer, as though Buyer were the borrower originally named
in the Loan Documents. Buyer further understands and acknowledges that, except
as expressly provided in this Agreement or another writing executed by Lender,
Lender has not waived any right of Lender or obligation of Borrower or Buyer
under the Loan Documents and Lender has not agreed to any modification of any
provision of any Loan Document or to any extension of the Loan.

 



 8

 

 

  e. Financial Statements. Buyer represents and warrants to Lender that the
financial statements of Buyer, New Guarantor and their members or constituent
entities, if applicable, delivered by Moody H, Buyer or any of such parties to
Lender: (i) are materially complete and correct; (ii) present fairly the
financial condition of each of such parties; and (iii) have been prepared in
accordance with generally accepted accounting principles consistently applied or
other accounting standards previously accepted by Lender. Buyer further
represents and warrants to Lender that, since the date of such financial
statements, there has been no material adverse change in the financial condition
of any of such parties, nor have any assets or properties reflected on such
financial statements been sold, transferred, assigned, mortgaged, pledged or
encumbered except as previously disclosed in writing by Buyer to Lender and
approved in writing by Lender.         f. Reports. Buyer represents and warrants
to Lender that all reports, documents, instruments and information delivered by
or on behalf of Buyer to Lender in connection with Buyer’s assumption of the
Loan: (i) are correct in all material respects and sufficiently complete to give
Lender accurate knowledge of their subject matter; and (ii) do not contain any
misrepresentation of a material fact or omission of a material fact which
omission makes the provided information misleading.         g. Buyer Location.
Buyer’s chief executive office (or principal residence, if applicable) is
located at the following address: 6363 Woodway, Suite 110, Houston, TX 77057.
Buyer is an organization organized solely under the laws of the State of
Delaware. All copies of organizational documents of Buyer delivered to Lender
are complete and accurate in every respect. Buyer’s legal name is exactly as
shown on page one of this Agreement. Buyer shall not change Buyer’s name or, as
applicable, Buyer’s chief executive office, Buyer’s principal residence or the
jurisdiction in which Buyer is organized, without giving Lender at least 30
days’ prior written notice.         h. No Adverse Change. Buyer represents and
warrants to Lender that since the date of the financial statements for Buyer and
New Guarantor submitted by Buyer in connection with its application to assume
the Loan, there has occurred no adverse change in the financial condition of
Buyer or New Guarantor.         i. No Pledge of Equity Interests. Buyer
represents and warrants to Lender that (i) all closing funds related to Buyer’s
acquisition of the Property and Buyer’s assumption of the Loan (the
“Acquisition”) are being contributed as capital contributions to Buyer, (ii) no
portion of the capital contributed to Buyer, directly or indirectly, in
connection with the Acquisition consists of borrowed funds or is secured,
directly or indirectly, by any interest in Buyer, the Property or the Collateral
and (iii) no equity interest in Buyer or in any entity that directly owns an
equity interest in Master Tenant and no controlling equity interest in New
Guarantor or in Moody National Operating Partnership I, L.P., a Delaware limited
liability company that is (A) the sole manager of Buyer’s sole member and (B)
the sole member of Master Tenant’s sole member, or in any other direct or
indirect owner of Buyer or Master Tenant in violation of the Loan Documents, has
been pledged, hypothecated or otherwise encumbered as security for any
obligation.

 



 9

 

 

  j. Embargoed Person. Buyer and New Guarantor represent and warrant that (a) to
the best of their knowledge, none of the funds or other assets of Buyer and New
Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any person, entity or government subject to trade restrictions
under U.S. law, including, but not limited to, USA PATRIOT Act (including the
anti-terrorism provisions thereof), the International Economic Powers Act, 50
U.S.C. §§1701, et. Seq., the Trading with the Enemy Act, 50 U.S.C. App. 1 et.
seq., and any Executive Orders or regulations promulgated thereunder, including
those related to Specifically Designated Nationals and Specifically Designated
Global Terrorists (“Embargoed Person”), (b) no Embargoed Person has any interest
of any nature whatsoever in Buyer or New Guarantor with the result that the
investment in Buyer (whether directly or indirectly) is prohibited by law and
(c) none of the funds of Buyer or New Guarantor have been derived from any
unlawful activity with the result that the investment in Buyer or New Guarantor
(whether directly or indirectly) is prohibited by law or the Loan or is in
violation of law. Neither Buyer nor New Guarantor is (or will be) a Person with
whom Lender is restricted from doing business under OFAC regulations (including
those persons named on OFAC’s Specially Designated and Blocked Persons list) or
under any statute, executive order (including the September 24, 2001 #13224
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
and is not or shall not engage in any dealings or transactions or otherwise be
associated with such Persons in violation of law and (x) neither Buyer nor New
Guarantor, to the best of its knowledge, is engaged, and (y) each of Buyer and
New Guarantor shall take commercially reasonable action to ensure that it does
not hereafter engage, in any dealing or transactions or otherwise be associated
with such Persons. In addition, to help the US Government fight the funding of
terrorism and money laundering activities, The USA Patriot Act (and the
regulations thereunder) requires the Lender to obtain, verify and record
information that identifies its customers. Buyer shall provide the Lender with
any additional information that the Lender deems necessary from time to time in
order to ensure compliance with The USA Patriot Act and any other applicable
Legal Requirements concerning money laundering and similar activities.

  

  13. Waiver of Acceleration. Lender hereby agrees that it shall not exercise
its right to cause all sums secured by the Security Instrument to become
immediately due and payable because of the conveyance of the Property and the
Collateral from Borrower to Buyer; provided, however, Lender reserves its right
under the terms of the Security Instrument or any other Loan Document to
accelerate all principal and interest in the event of any subsequent sale,
transfer, encumbrance or other conveyance of the Property, the Collateral or any
interest in Buyer, except as permitted by the Loan Documents.         14.
Hazardous Materials. Without in any way limiting any other provision of this
Agreement, Buyer and Borrower expressly reaffirm as of the date hereof, and
Buyer reaffirms continuing hereafter: (a) each and every representation and
warranty in the Loan Documents respecting “Hazardous Materials”; and (b) each
and every covenant and indemnity in the Loan Documents respecting “Hazardous
Materials”.         15. Multiple Parties. If more than one person or entity has
signed this Agreement as Buyer or Borrower, then all references in this
Agreement to Buyer or Borrower shall mean each and all of the persons so
signing, as applicable. The liability of all persons and entities signing shall
be joint and several with all others similarly liable except that the joint and
several liability of Borrower and Guarantor under this Agreement and the Loan
Documents shall be to the extent currently set forth in the Loan Documents.    
    16. Confirmation of Security Interest. Nothing contained herein shall affect
or be construed to affect any lien, charge or encumbrance created by any Loan
Document or the priority of that lien, charge or encumbrance. All assignments
and transfers by Borrower to Buyer are subject to any security interest(s) held
by Lender.      

 



 10

 

 

  17. Notices. All notices to be given to Buyer and Lender pursuant to the Loan
Documents shall be addressed as follows:

 

 If to Buyer:

 

    Moody National International-Fort Worth Holding, LLC     6363 Woodway, Suite
110     Houston, TX 77057     Attn: Alex Sims           With a copy to          
Gresham Savage Nolan & Tilden, PC     550 West C Street, Suite 1810     San
Diego, California 92101     Attention: Jerome A. Grossman, Esq.

 

 If to Lender:



 

    U.S. BANK NATIONAL ASSOCIATION, IN ITS CAPACITY AS TRUSTEE,
SUCCESSOR-IN-INTEREST TO BANK OF AMERICA, N.A., IN ITS CAPACITY AS TRUSTEE,
SUCCESSOR-IN-INTEREST TO WELLS FARGO BANK, N.A,, IN ITS CAPACITY AS TRUSTEE FOR
THE REGISTERED HOLDERS OF COBALT CMBS COMMERCIAL MORTGAGE TRUST 2007-C3,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-C3     c/o Wells
Fargo Bank, National Association     Commercial Mortgage Servicing     1901
Harrison Street, 7th Floor     Oakland, California 94612     Attention: Asset
Manager           with a copy to:           K&L Gates, LLP     Hearst Tower,
47th Floor     214 North Tryon Street     Charlotte, North Carolina 28202-2367  
  Attention: Stacy G. Ackermann, Esq.

 

  18. Integration; Interpretation. The Loan Documents, including this Agreement,
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated herein and supersede all prior
negotiations. The Loan Documents shall not be modified except by written
instrument executed by Lender and Buyer. Any reference in any of the Loan
Documents to the Property or the Collateral shall include all or any parts of
the Property or the Collateral.         19. Successors and Assigns. This
Agreement is binding upon and shall inure to the benefit of the heirs,
successors and assigns of the parties but subject to all prohibitions of
transfers contained in any Loan Document.         20. Attorneys’ Fees;
Enforcement. If any attorney is engaged by Lender to enforce, construe or defend
any provision of this Agreement, or as a consequence of any default under or
breach of this Agreement, with or without the filing of any legal action or
proceeding, Buyer shall pay to Lender, upon demand, the amount of all attorneys’
fees and costs reasonably incurred by Lender in connection therewith, together
with interest thereon from the date of such demand at the rate of interest
applicable to the principal balance of the Note as specified therein.        
21. One-Time Right of Transfer of Property. The parties acknowledge that Section
12(g) of the Security Instrument provides that Lender shall, one (1) time only,
consent to the voluntary sale or exchange of all of the Property, all subject,
however, to the terms and conditions set forth therein. The parties agree that
this Agreement and the actions to be taken as contemplated herein shall
constitute such one consent and that hereafter, Lender shall not be required to
consent to any further such sale or exchange.

 



 11

 

 

  22. NOTICE PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE CODE.
Buyer and New Guarantor acknowledge and agree that each has received a copy of
the disclosure attached hereto as Exhibit D.         23. Miscellaneous. This
Agreement shall be governed and interpreted in accordance with the laws of the
jurisdiction(s) specified in the other Loan Documents as governing the other
Loan Documents. In any action brought or arising out of this Agreement, Borrower
and Buyer, and their respective general partners, members and joint venturers,
hereby consent to the jurisdiction of any state or federal court having proper
venue as specified in the other Loan Documents and also consent to the service
of process by any means authorized by the law of such jurisdiction(s). Except as
expressly provided otherwise herein, all terms used herein shall have the
meaning given to them in the Security Instrument or, if not defined therein, in
such other Loan Document as does provide the applicable definition. Time is of
the essence of each term of the Loan Documents, including this Agreement. If any
provision of this Agreement or any of the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that portion shall be deemed severed therefrom and the remaining
parts shall remain in full force as though the invalid, illegal, or
unenforceable portion had been a part thereof.         24. Counterparts. This
Agreement may be executed in any number of counterparts, each of which when
executed and delivered will be deemed an original and all of which taken
together will be deemed to be one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 12

 

 



  LENDER:       U.S. BANK NATIONAL ASSOCIATION, IN ITS CAPACITY AS TRUSTEE,
SUCCESSOR-IN-INTEREST TO BANK OF AMERICA, N.A., IN ITS CAPACITY AS TRUSTEE,
SUCCESSOR-IN-INTEREST TO WELLS FARGO BANK, N.A,, IN ITS CAPACITY AS TRUSTEE FOR
THE REGISTERED HOLDERS OF COBALT CMBS COMMERCIAL MORTGAGE TRUST 2007-C3,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-C3

  

By:Wells Fargo Bank, National Association, solely in its capacity as Master
Servicer, pursuant to that certain Pooling and Servicing Agreement dated as of
August 1, 2007

 



  By:     Name: Joyce Fray   Title: Vice President

 





 

 

 

ACKNOWLEDGMENT

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

  



State of California )     ) ss. County of Alameda )  

  

On __________ ___, 2015, before me, ________________________________, a notary
public, personally appeared Joyce Fray, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 



WITNESS my hand and official seal.                                 [notary
signature]         [seal]

 



 

 

 



  BORROWER:           MOODY NATIONAL TPS FORT WORTH H, LLC, a
Delaware limited liability company  

 



  By:       Name: Brett C. Moody     Title: President  

 



STATE OF   )       )   COUNTY OF   )  

 

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared ____________________________________, personally known to me (or proved
to me on the basis of satisfactory evidence) to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 

 

 

  GUARANTOR:     Brett C. Moody, individually



 



STATE OF   )       ) COUNTY OF   )  



 

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared ____________________________________, personally known to me (or proved
to me on the basis of satisfactory evidence) to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 





 

 



 



  BORROWER:       TIC TPS Fort Worth 1, LLC, a Delaware limited liability
company

 



  By: Golden Phoenix LLC, an Arizona limited liability company, its sole member

 



  By: Lai Investments & Management, LLC, a California limited liability company,
its sole member

 





  By:       Alfred Lai, as Trustee of the Alfred Lai Living Trust dated June 1,
1994, its sole member

 



STATE OF   )       )   COUNTY OF   )  

 

On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above



 



 

 

 



  GUARANTOR:       Alfred Lai

 



STATE OF   )       )   COUNTY OF   )  

 






On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Alfred Lai, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 



 



  BORROWER:       TIC TPS Fort Worth 2, LLC, a Delaware limited liability
company

 



  By:       Charles Edward Wynn, as Trustee of the Wynn Family Trust dated
October 31, 1989, its sole member         By:       Lorene Rossum Wynn, as
Trustee of The Wynn Family Trust dated October 31, 1989, its sole member

  



STATE OF   )       )   COUNTY OF   )  

  

On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



STATE OF   )       )   COUNTY OF   )  

  

On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                     Signature of Notary
Public           Place Notary Seal Above

  



 

 



 



  GUARANTOR:       Charles E. Wynn       GUARANTOR:       Lorene Rossum Wynn

 



STATE OF   )       )   COUNTY OF   )  

  

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Charles E. Wynn, personally known to me (or proved to me on the basis
of satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above



 

 

STATE OF   )       )   COUNTY OF   )  

 

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Lorene Rossum Wynn, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 

 

 

  BORROWER:       TIC TPS Fort Worth 3, LLC, a Delaware limited liability
company





  

  By: AGR Properties, LLC, a Utah limited liability company, its sole member

 



  By:     Ann C. Watts, its sole member

 

STATE OF   )       )   COUNTY OF   )  

 

On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 

 



  GUARANTOR:       Ann C. Watts

 

 

STATE OF   )       )   COUNTY OF   )  

 



On __________ ___, 20015, before me,
____________________________________________________________, personally
appeared Ann C. Watts, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 

 



  BORROWER:       TIC TPS Fort Worth 4, LLC, a Delaware limited liability
company

  

  By: GRW Properties, LLC, a Utah limited liability company, its sole member

 



  By:     Gregory R. Watts, its Manager

 



STATE OF   )       )   COUNTY OF   )  

 



On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above



 



 

 

 



  GUARANTOR:     Gregory R. Watts

 



STATE OF   )       )   COUNTY OF   )  

  

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Gregory R. Watts, personally known to me (or proved to me on the basis
of satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

  



 

 

 



  BORROWER:     TIC TPS Fort Worth 5, LLC, a Delaware limited liability company

 

  By:       Wallace R. Alvey, as husband and wife as Joint Tenants with right of
survivorship, its sole member         By:       Sharon S. Alvey, as husband and
wife as Joint Tenants with right of survivorship, its sole member





  

STATE OF   )       )   COUNTY OF   )  

 

On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 

STATE OF   )       )   COUNTY OF   )  

 



On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 



  



  GUARANTOR:     Wallace R. Alvey           Sharon S. Alvey

 



STATE OF   )       )   COUNTY OF   )  

 

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Wallace R. Alvey, personally known to me (or proved to me on the basis
of satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



STATE OF   )       )   COUNTY OF   )  

 

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Sharon S. Alvey, personally known to me (or proved to me on the basis
of satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above



 



 

 

 



  BORROWER:     TIC TPS Fort Worth 6, LLC, a Delaware limited liability company

  

  By: The Odyssey Group, LLC, a South Dakota limited liability company, its sole
member

 



  By:     Don Stephen Gull, Managing Director

 



STATE OF   )       )   COUNTY OF   )  

 

On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

  



 

 

 



  GUARANTOR:     Don Stephen Gull

 



STATE OF   )       )   COUNTY OF   )  

 

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Don Stephen Gull, personally known to me (or proved to me on the basis
of satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 

 



  BORROWER:     TIC TPS Fort Worth 7, LLC, a Delaware limited liability company

 



  By:     Roland Covey, an individual, its sole member

 



STATE OF   )       )   COUNTY OF   )  

 

On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 

 



  GUARANTOR:     Roland Covey







 



STATE OF   )       )   COUNTY OF   )  

 

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Roland Covey, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 

 



  BORROWER:     TIC TPS Fort Worth 8, LLC, a Delaware limited liability company

 



  By:     Stephen C. Taylor, as husband and wife as Joint Tenants with right of
survivorship, its sole member       By:       Sue Ann. Taylor, as husband and
wife as Joint Tenants with right of survivorship, its sole member

  



STATE OF     )         )   COUNTY OF     )  

 

On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



STATE OF     )         )   COUNTY OF     )  

  

On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 

 



  GUARANTOR:     Stephen C. Taylor         Sue Ann Taylor

 



STATE OF     )         )   COUNTY OF     )  

 

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Stephen C. Taylor, personally known to me (or proved to me on the basis
of satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



STATE OF     )         )   COUNTY OF     )  

 

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Sue Ann Taylor, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 

 



  BORROWER:     TIC TPS Fort Worth 9, LLC, a Delaware limited liability company

 

  By: The Moine Family Limited Partnership, a Texas limited partnership, its
sole member

 



  By:     Harriet E. Moine, as Trustee of the Moine Family Management Trust, its
general partner

 



STATE OF   )       )   COUNTY OF   )  

 






On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 

 



  GUARANTOR:     Helen E. Moine

 



STATE OF   )       )   COUNTY OF   )  

 

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Helen E. Moine, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 



 



  BORROWER:     TIC TPS Fort Worth 10, LLC, a Delaware limited liability company

  

  By:       George S. Winnacker, as Co-Trustee of the Winnacker Family Trust
dated November 15, 1996, its sole member         By:       Mieko K. Winnacker as
Co-Trustee of the Winnacker Family Trust dated November 15, 1996, its sole
member

 



STATE OF   )       )   COUNTY OF   )  

 

On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



STATE OF   )       )   COUNTY OF   )  

 

On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above



 



 

 

 



  GUARANTOR:     George S. Winnacker         Mieko K. Winnacker

 



STATE OF   )       )   COUNTY OF   )  

 

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared George S. Winnacker, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



STATE OF   )       )   COUNTY OF   )  



 

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Mieko K. Winnacker, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above



 



 

 

 



  BORROWER:     TIC TPS Fort Worth 11, LLC, a Delaware limited liability company

 



  By:       Michael L. McGregor, as husband and wife as Joint Tenants with right
of survivorship, its sole member         By:       Deborah S. McGregor, as
husband and wife as Joint Tenants with right of survivorship, its sole member

 



STATE OF   )       )   COUNTY OF   )  

  

On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



STATE OF   )       )   COUNTY OF   )  

 

On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 

 



  GUARANTOR:     Michael L. McGregor           Deborah S. McGregor

 



STATE OF   )       )   COUNTY OF   )  



 

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Michael L. McGregor, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



STATE OF   )       )   COUNTY OF   )  

 

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Deborah S. McGregor, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 

 



  BORROWER:     TIC TPS Fort Worth 13, LLC, a Delaware limited liability company

 

  By: Quinlan Real Estate LLC, a California limited liability company, its sole
member

 



  By:       Patrick T. Quinlan, as Co-Trustee of the Quinlan Living Trust
established December 7, 2001, its sole member         By:       Darecc M.
Quinlan, as Co-Trustee of the Quinlan Living Trust established December 7, 2001,
its sole member

 



STATE OF   )       )   COUNTY OF   )  

 

On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 

 

STATE OF   )       )   COUNTY OF   )  

 

On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 

 



  GUARANTOR:     Patrick T. Quinlan           Darece M. Quinlan

 



STATE OF   )       )   COUNTY OF   )  

 



On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Patrick T. Quinlan, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



STATE OF   )       )   COUNTY OF   )  

 

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Darece M. Quinlan, personally known to me (or proved to me on the basis
of satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 

 



  BORROWER:     TIC TPS Fort Worth 14, LLC, a Delaware limited liability company

 



  By:     Gary Lee Thomas, as Trustee of The Gary and Barbara Thomas Revocable
Trust dated August 12, 1994, its sole member         By:       Barbara Irene
Thomas, as Trustee of The Gary and Barbara Thomas Revocable Trust dated August
12, 1994, its sole member



 



STATE OF   )       )   COUNTY OF   )  



 

On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

  



STATE OF   )       )   COUNTY OF   )  

 



On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above



 

 

 



 



  GUARANTOR:     Gary Lee Thomas           Barbara Irene Thomas

 



STATE OF   )       )   COUNTY OF   )  

 

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Gary Lee Thomas, personally known to me (or proved to me on the basis
of satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above



 



STATE OF   )       )   COUNTY OF   )  

 

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Barbara Irene Thomas, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 

 



  BORROWER:     TIC TPS Fort Worth 15, LLC, a Delaware limited liability company

 



  By:       Joanne Gong, as Trustee of the Joanne Gong Revocable Trust dated
December 3, 1998, its sole member



 



STATE OF   )       )   COUNTY OF   )  

 

On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 



 



  GUARANTOR:     Joanne Gong

 



STATE OF   )       )   COUNTY OF   )  

 



On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Joanne Gong, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 



 

 



  BORROWER:     TIC TPS Fort Worth 16, LLC, a Delaware limited liability company



 



  By:       Daniel L. Soffa, an individual, its sole member

 



STATE OF   )       )   COUNTY OF   )  

  

On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above



 



 

 

 



  GUARANTOR:     Daniel L. Soffa

 



STATE OF   )       )   COUNTY OF   )  

 

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Daniel L. Soffa, personally known to me (or proved to me on the basis
of satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 

 



  BORROWER:     TIC TPS Fort Worth 17, LLC, a Delaware limited liability company

 

  By:       Hugh T. Smith, as Trustee of the 1986 Hugh T. Smith and Helen G.
Smith Living Trust, its sole member         By:       Helen G. Smith, as Trustee
of the 1986 Hugh T. Smith and Helen G. Smith Living Trust, its sole member





 



STATE OF   )       )   COUNTY OF   )  

 

On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



STATE OF   )       )   COUNTY OF   )  

 

On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 

 



  GUARANTOR:     Hugh T. Smith           Helen G. Smith

 



STATE OF   )       )   COUNTY OF   )  

 

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Hugh T. Smith, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



STATE OF   )       )   COUNTY OF   )  

 

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Helen G. Smith, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 

  



  BORROWER:     TIC TPS Fort Worth 18, LLC, a Delaware limited liability company



 



  By:     Susan C. Soffa, an individual, its sole member

 



STATE OF   )       )   COUNTY OF   )  

  

On _________ __, 2015, before me,
_______________________________________________________, personally appeared
_______________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

 



 

 

 



  GUARANTOR:     Susan C. Soffa

 



STATE OF   )       )   COUNTY OF   )  

  

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Susan C. Soffa, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above



 



 

 

 



  BUYER:     MOODY NATIONAL INTERNATIONAL-FORT WORTH HOLDING, LLC, a Delaware
limited liability company

  

  By:             Brett C. Moody, President





 



STATE OF   )       )   COUNTY OF   )  

 

On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Brett C. Moody, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above

  



 

 

 



  NEW GUARANTOR:     MOODY NATIONAL REIT I, INC., a Maryland corporation      
By:             Brett C. Moody, Chief Executive Officer

 



STATE OF   )       )   COUNTY OF   )  

 



On __________ ___, 2015, before me,
____________________________________________________________, personally
appeared Brett C. Moody, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

  



WITNESS my hand and official seal.                 Signature of Notary Public  
Place Notary Seal Above



 



 

 

 

Exhibit A

 

Prior Assumption Documents

 

TIC
(BORROWERS) TIC
(GUARANTORS) PRIOR ASSUMPTION AGREEMENTS TIC PRINCIPAL GUARANTIES PERCENTAGE
INTERESTS TIC TPS Fort Worth 1, LLC Alfred Lai Assumption Agreement by and among
Citigroup Global Markets Realty Corp., Moody National TPS Fort Worth S, LLC and
TIC TPS Fort Worth 1, LLC, recorded on June 15, 2007 as Document No. 000209183
in the Official Records TIC Principal Guaranty executed as of June 7, 2007, by
Alfred Lai for the benefit of Citigroup Global Markets Realty Corp. 13.9454% TIC
TPS Fort Worth 2, LLC Charles E. Wynn
Lorene Rossum Wynn Assumption Agreement by and among Citigroup Global Markets
Realty Corp., Moody National TPS Fort Worth S, LLC and TIC TPS Fort Worth 2,
LLC, recorded on June 15, 2007 as Document No. 000209185 in the Official Records
TIC Principal Guaranty executed as of June 7, 2007, by Charles E. Wynn and
Lorene Rossum Wynn for the benefit of Citigroup Global Markets Realty Corp.
6.6812% TIC TPS Fort Worth 3, LLC Ann C. Watts Assumption Agreement by and among
Citigroup Global Markets Realty Corp., Moody National TPS Fort Worth S, LLC and
TIC TPS Fort Worth 3, LLC, recorded on June 15, 2007 as Document No. 000209187
in the Official Records TIC Principal Guaranty executed as of June 7, 2007, by
Ann C. Watts for the benefit of Citigroup Global Markets Realty Corp. 5.4645%
TIC TPS Fort Worth 4, LLC Gregory R. Watts Assumption Agreement by and among
Citigroup Global Markets Realty Corp., Moody National TPS Fort Worth S, LLC and
TIC TPS Fort Worth 4, LLC, recorded on June 15, 2007 as Document No. 000209189
in the Official Records TIC Principal Guaranty executed as of June 7, 2007, by
Gregory R. Watts for the benefit of Citigroup Global Markets Realty Corp.
5.4645% TIC TPS Fort Worth 5, LLC Wallace R. Alvey
Sharon S. Alvey Assumption Agreement by and among Citigroup Global Markets
Realty Corp., Moody National TPS Forth Worth S, LLC and TIC TPS Fort Worth I,
LLC, recorded on June 15, 2007 as Document No. 000209191 in the Official Records
TIC Principal Guaranty executed as of June 7, 2007, by Wallace R. Alvey and
Sharon S. Alvey for the benefit of Citigroup Global Markets Realty Corp. 9.3552%

  



 

 

 

TIC
(BORROWERS) TIC
(GUARANTORS) PRIOR ASSUMPTION AGREEMENTS TIC PRINCIPAL GUARANTIES PERCENTAGE
INTERESTS TIC TPS Fort Worth 6, LLC Don Stephen Gull Assumption Agreement by and
among Citigroup Global Markets Realty Corp., Moody National TPS Fort Worth S,
LLC and TIC TPS Fort Worth 6, LLC, recorded on June 15, 2007 as Document No.
000209193 in the Official Records TIC Principal Guaranty executed as of June 7,
2007, by Don Stephen Gull for the benefit of Citigroup Global Markets Realty
Corp. 3.2787% TIC TPS Fort Worth 7, LLC Roland Covey Assumption Agreement by and
among Citigroup Global Markets Realty Corp., Moody National TPS Fort Worth S,
LLC and TIC TPS Fort Worth 7, LLC, recorded on June 15, 2007 as Document No.
000209195 in the Official Records TIC Principal Guaranty executed as of June 7,
2007, by Roland Covey for the benefit of Citigroup Global Markets Realty Corp.
5.0919% TIC TPS Fort Worth 8, LLC Stephen C. Taylor
Sue Ann Taylor Assumption Agreement by and among Citigroup Global Markets Realty
Corp., Moody National TPS Fort Worth S, LLC and TIC TPS Fort Worth 8, LLC,
recorded on June 15, 2007 as Document No. 000209197 in the Official Records TIC
Principal Guaranty executed as of June 7, 2007, by Stephen C. Taylor   and Sue
Ann Taylor for the benefit of Citigroup Global Markets Realty Corp. 5.4645% TIC
TPS Fort Worth 9, LLC Harriet E. Moine Assumption Agreement by and among
Citigroup Global Markets Realty Corp., Moody National TPS Fort Worth S, LLC and
TIC TPS Fort Worth 9, LLC, recorded on June 18, 2007 as Document No. 000211101in
the Official Records TIC Principal Guaranty executed as of June 7, 2007, by
Harriet E. Moine for the benefit of Citigroup Global Markets Realty Corp.
6.5574% TIC TPS Fort Worth 10, LLC George S. Winnacker
Mieko K. Winnacker Assumption Agreement by and among Citigroup Global Markets
Realty Corp., Moody National TPS Fort Worth S, LLC and TIC TPS Fort Worth 10,
LLC, recorded on June 15, 2007 as Document No. 000209200 in the Official Records
TIC Principal Guaranty executed as of June 7, 2007, by George S. Winnacker and
Mieko K. Winnacker for the benefit of Citigroup Global Markets Realty Corp.
3.2539%

 



 

 

 

TIC
(BORROWERS) TIC
(GUARANTORS) PRIOR ASSUMPTION AGREEMENTS TIC PRINCIPAL GUARANTIES PERCENTAGE
INTERESTS TIC TPS Fort Worth 11, LLC Michael L. McGregor   Deborah S. McGregor
Assumption Agreement by and among Citigroup Global Markets Realty Corp., Moody
National TPS Fort Worth S, LLC and TIC TPS Fort Worth 11, LLC, recorded on
February 22, 2007 as Document No. 000209202 in the Official Records TIC
Principal Guaranty executed as of February 22, 2007, by Michael L. McGregor and
Deborah S. McGregor for the benefit of Citigroup Global Markets Realty Corp.
7.6020% TIC TPS Fort Worth 13, LLC Patrick T. Quinlan  
Darece M. Quinlan Assumption Agreement by and among Citigroup Global Markets
Realty Corp., Moody National TPS Fort Worth S, LLC and TIC TPS Fort Worth 12,
LLC, recorded on June 15, 2007 as Document No. 000209204 in the Official Records
TIC Principal Guaranty executed as of June 7, 2007, by Patrick T. Quinlan and
Darece M. Quinlan for the benefit of Citigroup Global Markets Realty Corp.
4.5000% TIC TPS Fort Worth 14, LLC Gary Lee Thomas 
Barbara Irene Thomas Assumption Agreement by and among Citigroup Global Markets
Realty Corp., Moody National TPS Fort Worth S, LLC and TIC TPS Fort Worth 13,
LLC, recorded on June 15, 2007 as Document No. 000209206 in the Official Records
TIC Principal Guaranty executed as of June 7, 2007, by Gary Lee Thomas and
Barbara Irene Thomas for the benefit of Citigroup Global Markets Realty Corp.
6.5574% TIC TPS Fort Worth 15, LLC Joanne Gong Assumption Agreement by and among
Citigroup Global Markets Realty Corp., Moody National TPS Fort Worth S, LLC and
TIC TPS Fort Worth 14, LLC, recorded on February 22, 2007 as Document No.
000209208 in the Official Records TIC Principal Guaranty executed as of February
22, 2007, by Joanne Gong for the benefit of Citigroup Global Markets Realty
Corp. 6.6126% TIC TPS Fort Worth 16, LLC David L. Soffa Assumption Agreement by
and among Citigroup Global Markets Realty Corp., Moody National TPS Fort Worth
S, LLC and TIC TPS Fort Worth 15, LLC, recorded on June 15, 2007 as Document No.
000209210 in the Official Records TIC Principal Guaranty executed as of June 7,
2007, by David L. Soffa for the benefit of Citigroup Global Markets Realty Corp.
1.3403% TIC TPS Fort Worth 17, LLC Hugh T. Smith
Helen G. Smith Assumption Agreement by and among Citigroup Global Markets Realty
Corp., Moody National TPS Fort Worth S, LLC and TIC TPS Fort Worth 16, LLC,
recorded on June 15, 2007 as Document No. 000209212 in the Official Records TIC
Principal Guaranty executed as of June 7, 2007, by Hugh T. Smith and Helen G.
Smith for the benefit of Citigroup Global Markets Realty Corp. 5.6831% TIC TPS
Fort Worth 18, LLC Susan C. Soffa Assumption Agreement by and among Citigroup
Global Markets Realty Corp., Moody National TPS Fort Worth S, LLC and TIC TPS
Fort Worth 17, LLC, recorded on June 15, 2007 as Document No. 000209214 in the
Official Records TIC Principal Guaranty executed as of June 7, 2007, by J Susan
C. Soffa for the benefit of Citigroup Global Markets Realty Corp. 1.3403%

 



 

 

 

EXHIBIT B

 

  1. All references in the Loan Documents to “Borrower”, or “Trustor”, as
applicable, shall mean “New Borrower”.         2. All references in the Loan
Documents to “Guarantor” shall mean “New Guarantor”.         3. All references
in the Loan Documents to “Master Tenant” shall mean “Moody National
International-Fort Worth MT, LLC, a Delaware limited liability company”.        
4. All references in the Loan Documents to “Master Lease” shall mean “that
Master Lease Agreement dated as of the date hereof by and among New Borrower and
Moody National International-Fort Worth MT, LLC, a Delaware limited liability
company.”         5. All references in the Loan Documents to “Manager” or
“TownPlace, in its capacity as Manager” shall mean “Moody National Hospitality
Management, LLC”.         6. All references in the Loan Documents to “Management
Agreement” shall mean “that certain Management Agreement entered into by Moody
National Hospitality Management, LLC and Moody National International-Fort Worth
MT, LLC”.         7. The last sentence of the second paragraph of the Security
Instrument is hereby modified by deleting the phrase “date hereof” and replacing
the same with “the date of the Assumption Agreement.”         8. All references
in the Loan Documents to “Sponsor Entity” are hereby deleted and replaced with a
reference to “Borrower.”         9. Section 9 of the Security Instrument is
hereby modified as follows:

 

  a. Section 9(m) is hereby revised by (i) deleting the clause “ (i) owning the
Property as a tenant in common with other Borrowers, and/or (ii)” and (ii)
restating clause (ii) to read as follows: “the commingling of funds with the
Master Tenant pursuant to the cash management provisions of the Loan Documents
shall not be, nor deemed to be, a violation of this provision.”         b.
Section 9(n) is hereby revised by (i) deleting the clause “(i) owning the
Property as a tenant in common with other Trustors, and/or (ii)”; and (ii)
restating clause (ii) to read as follows: “the commingling of funds with the
Master Tenant pursuant to the cash management provisions of the Loan Documents
shall not be, nor deemed to be, a violation of this provision.”         c.
Section 9(o) is hereby revised by deleting the clause “, except to the extent
that each Trustor is liable for the Debt jointly and severally with other
Trustors”.

 

  10. Section 12(b) of the Security Instrument is hereby revised by adding the
following to end thereto:

 



 

 

 



  “Notwithstanding anything to the contrary herein, the sale, conveyance,
transfer, disposition, alienation, hypothecation, pledge or encumbering of all
or any portion of the direct or indirect ownership interests in Moody National
REIT I, Inc., a Maryland corporation (the “Moody REIT”), (each a “Permitted REIT
Transfer”) shall be permitted without (1) Lender’s consent, (2) notice to
Lender, and (3) the payment of any fee, premium, penalty or other payment to
Lender other than payment of Lender’s actual out-of-pocket expenses, if any,
provided, however, that after such Permitted REIT Transfer (a) except with the
Lender’s prior written consent to the contrary, the Moody REIT is required to
file, with respect to the equity interests of such company, periodic reports
with the Securities and Exchange Commission under Section 13 or Section 15(d) of
the Securities Exchange Act of 1934, as amended, (b) if, as a result of any such
Permitted REIT Transfer, any Person that, together with such Person’s
Affiliates, did not already own, Control or hold a lien or pledge on twenty
percent (20%) or more of the direct or indirect ownership interests in the Moody
REIT, would own, Control or hold a lien or pledge on twenty percent (20%) or
more of the direct or indirect ownership interests in the Moody REIT, then
Trustor shall provide prior written notice to Lender and such Person shall be
subject to Lender’s customary credit and background searches, (c) no Person,
together with such Person’s Affiliates, shall own, Control or hold a lien or
pledge on, more than forty-nine percent (49%) of the direct or indirect
ownership interest in the Moody REIT, and (d) no individual transfer, or related
series of transfers, shall result in a change of Control in Trustor, the Moody
REIT or Master Tenant. “

 

  d. Section 12(f) of the Security Instrument is hereby deleted in its entirety
and replaced with “Reserved.”         e. Section 12(h) of the Security
Instrument is hereby deleted in its entirety and replaced with “Reserved.”

 

  11. Section 17(b)(iii) of the Security Instrument is hereby revised by (a)
deleting the clause “; provided, however, that as to items described in
subsection (C), such deliveries shall not be required from any co-borrower or
its respective constituents or its respective Guarantor, other than the Sponsor
Entity (at any time it owns an interest in the Property), and its respective
Guarantors, unless such other co-borrower holds at least a twenty percent (20%)
undivided interest in the Property”; and (b) substituting therefor, a “.”.      
  12. Section 22 of the Security Instrument is hereby revised by deleting the
last two paragraphs therefrom.         13. Section 69 of the Security Instrument
is hereby deleted in its entirety.         14. Section 12 of the Note is hereby
deleted in its entirety and the following is hereby substituted in its stead:

 



  “12. Limitations on Recourse.       (a)     Notwithstanding anything in the
Loan Documents to the contrary, but subject to the qualifications and other
provisions in clauses (b), (c) and (d) of this Section 12 below, Payee and Maker
agree that: (i) Maker shall be liable upon the Debt and for the other
obligations arising under the Loan Documents to the full extent (but only to the
extent) of the security therefor, the same being all properties (whether real or
personal), rights, estates and interests now or at any time hereafter securing
the payment of the Debt and/or the other obligations of Maker under the Loan
Documents; (ii) if a default occurs in the timely and proper payment of all or
any part of the Debt, any judicial proceedings brought by Payee against Maker
shall be limited to the preservation, enforcement and foreclosure, or any
thereof, of the liens, security titles, estates, assignments, rights and
security interests now or at any time hereafter securing the payment of the Debt
and/or the other obligations of Maker under the Loan Documents, and no
attachment, execution or other writ of process shall be sought, issued or levied
upon any assets, properties or funds of Maker other than the Property; and (iii)
in the event of a foreclosure of such liens, security titles, estates,
assignments, rights or security interests securing the payment of the Debt, no
judgment for any deficiency upon the Debt shall be sought or obtained by Payee
against Maker.

 



 

 

 



  (b)     Nothing contained in this Section 12 shall (A) be deemed to be a
release or impairment of the Debt or the lien of the Loan Documents upon the
Property, (B) preclude Payee from foreclosing under the Loan Documents in case
of any default or from enforcing any of the other rights of Payee, including
naming Maker as a party defendant in any action or suit for foreclosure and sale
under the Mortgage, or obtaining the appointment of a receiver or prohibit Payee
from obtaining a personal judgment against Maker on the Debt to the extent (but
only to the extent) such judgment may be required in order to enforce the liens,
security titles, estates, assignments, rights and security interests securing
payment of the Debt, (C) limit or impair in any way whatsoever any Guaranty (the
“Guaranty”) executed and delivered in connection with the indebtedness evidenced
by this Note or release, relieve, reduce, waive or impair in any way whatsoever,
any obligation of any party to the Guaranty, or (D) release, relieve, reduce,
waive or impair in any way whatsoever any obligations of any person other than
Maker which is a party to any of the other Loan Documents.       (c)     In the
event (1) any petition or proceeding for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by Maker, or against Maker by any Affiliate of Maker, or if
Maker or any Affiliate of Maker or their respective agents (at the direction of
Maker or such Affiliate of Maker), affiliates, officers or employees consent to,
acquiesce in, arrange or otherwise participate in bringing about the institution
of such petition or proceeding against any Maker (without Payee’s prior written
consent), or (2) if subsequent to the commencement of any voluntary bankruptcy
proceeding with respect to Maker, any involuntary bankruptcy proceeding is
brought by Payee against Maker and Maker or its Affiliate files any motion
contesting the same (each of the facts, events, acts or circumstances described
in the foregoing clauses (1) and (2) with respect to Maker is herein referred to
as a “Special Recourse Event with respect to Maker), then, the limitations on
recourse set forth in this Section 12, including the provisions of clauses (i),
(ii) and (iii) of Section 12(a) above, shall be null and void and completely
inapplicable with respect to Maker, and this Note shall be full recourse to
Maker to which the limitations on recourse set forth in this Section 12 are
inapplicable.       (d)     Maker shall be fully and personally liable, and
subject to legal action, for any loss, cost, expense, damage, claim or other
obligation (including without limitation reasonable attorneys’ fees and court
costs) incurred or suffered by Payee (“Payee’s Costs”) arising out of or in
connection with the following:

 



  (i)     any fraud or intentional material misrepresentation by Maker or any of
its Maker Affiliates in connection with the Loan Documents, but not for fraud or
material misrepresentation by any other person comprising Maker or such other
person’s affiliates;       (ii)    any breach of the Environmental Liabilities
Agreement executed by Maker and any guarantor therein for the benefit of Payee,
dated on or about the date hereof, including the indemnification provisions
contained therein;       (iii)   any application in violation of the Loan
Documents by such Maker or any of its Maker Affiliates of any funds derived from
the Property, including security deposits, insurance proceeds and condemnation
awards;       (iv)   after the occurrence of an Event of Default or otherwise to
the extent the Loan Documents require such application, the failure of Maker or
any of its Maker Affiliates to apply proceeds of rents (including rents
collected in advance) or any other receipts in respect of the leases (lease
termination and modification payments and recoveries upon defaulted leases) and
other income or funds derived from the Property or any other collateral when
received to the costs of maintenance and operation of the Property and to the
payment of taxes, lien claims, insurance premiums, monthly payments of principal
and interest or escrow payments or other payments due under the Loan Documents;
      (v)    if Maker or any of its Maker Affiliates or their respective agents
(at the direction of Maker or any of its Maker Affiliates), affiliates, officers
or employees contests or in any way interferes with, directly or indirectly, any
foreclosure action or sale commenced by Payee or with any other enforcement of
Payee’s rights, powers or remedies under any of the Loan Documents or under any
document evidencing, securing or otherwise relating to the Property or any other
collateral for the Debt (whether by making any motion, bringing any
counterclaim, claiming any defense, seeking any injunction or other restraint,
commencing any action seeking to consolidate any such foreclosure or other
enforcement with any other action, or otherwise), other than contests brought in
good faith;

 



 

 

 



  (vi)   the seizure or forfeiture of the Property, or any portion thereof, or
Payee’s interest therein, resulting from criminal wrongdoing by Maker or any of
its Maker Affiliates or their respective agents (at the direction of Maker or
such Maker Affiliate), affiliates, officers or employees;       (vii)  in the
event Payee has waived (or Maker has failed to pay or the Mortgage does not
require) the monthly collection for real and personal property taxes,
assessments, insurance premiums, or ground rents, then failure by Maker to pay
any or all such taxes, assessments, premiums and rents to the extent funds are
available to Maker from the Property and Maker has not applied available funds
to the Property;       (viii)  material intentional physical waste of the
Property caused by the acts or omissions of Maker or any of its Maker
Affiliates;       (ix)   any knowing failure by Maker to insure the Property in
accordance with the Loan Documents to the extent that funds are available to
Maker from the Property and Maker has not applied the funds to the Property;    
  (x)    the removal or disposal of any portion of the Property by Maker or any
of its Maker Affiliates after an Event of Default to the extent such Property is
not replaced by Maker with like property of equivalent value, function and
design;       (xi)   if there shall occur any material Event of Default by Maker
under the provisions of Section 9 of the Mortgage (entitled “Single Purpose
Entity/Separateness”), other than any breach of Sections 9(d) (with respect to
the payment of permitted trade debt only), 9(f), 9(k) and 9(p) thereof;      
(xii)  if there shall occur any material Event of Default by Maker under the
provisions of Section 12 of the Mortgage (entitled “Transfer or Encumbrance of
the Property”); and       (xiii) if in the absence of the Payee’s prior written
consent, or unless otherwise permitted under the Loan Documents, Maker enters
into any amendment to, modification of or termination of the Master Lease (as
defined in the Mortgage).

 

Maker shall additionally be personally liable for (and the provisions of
Section 12(a) above shall not be applied to limit or otherwise affect Maker’s
personal liability for) and shall pay to Payee upon demand any and all fees,
costs and expenses, including without limitation reasonable legal fees and
expenses, incurred by Payee and its servicers in connection with the enforcement
by Payee of any obligations of Maker for which Maker is personally liable
hereunder and under the Environmental Liabilities Agreement, together with
interest accrued for any such unpaid obligations at the Default Rate, only to
the extent the unpaid obligations are not paid in full within ten (10) days of
demand therefor.”

 



 

 

 

Exhibit C

 

Deferred Maintenance

 

 

Deferred Maintenance Items Required Completion Date Repair of cracked pool deck
fence footings 120 Days from the date hereof

 



 

 

  

EXHIBIT D

 

NOTICE PURSUANT TO SECTION 26.02
OF THE TEXAS BUSINESS AND COMMERCE CODE

  

BORROWER:   LENDER:     MOODY NATIONAL INTERNATIONAL-FORT WORTH, LLC   U.S. BANK
NATIONAL ASSOCIATION, IN ITS CAPACITY AS TRUSTEE, SUCCESSOR-IN-INTEREST TO BANK
OF AMERICA, N.A., IN ITS CAPACITY AS TRUSTEE, SUCCESSOR-IN-INTEREST TO WELLS
FARGO BANK, N.A,, IN ITS CAPACITY AS TRUSTEE FOR THE REGISTERED HOLDERS OF
COBALT CMBS COMMERCIAL MORTGAGE TRUST 2007-C3, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-C3 GUARANTOR:           MOODY NATIONAL REIT I, INC.  
 

 

Description of Transaction:

 

Borrower’s assumption of the loan in the original principal amount of
$7,840,000.00, made by Citigroup Global Markets Realty Corp., a New York
Corporation (“Original Lender”) to MOODY NATIONAL TPS FORT WORTH H, LLC, a
Delaware limited liability company, each TIC Borrower (as defined in the
Assumption Agreement) and guaranteed by Brett C. Moody as assigned by Original
Lender to Lender, is evidenced by the Loan Documents (collectively, the “Written
Instruments”):

 

THE WRITTEN INSTRUMENTS DESCRIBED ABOVE REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

This Notice may be executed in several separate counterparts, which together
shall be fully effective as an original and together constitute one and the same
instrument; the signature of any party to any counterpart shall be deemed a
signature to, and may be appended to, any other counterpart.

 



 

